DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 13, 20 and 25.
Pending: 1-29. 
IDS
Applicant’s IDS(s) submitted on 05/24/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Response to Arguments
Applicant’s arguments, see page(s) 9-12, filed 06/23/2022, with respect to claim(s) 1-4, 9-12 and 25-27 have been fully considered and are persuasive.  The rejection of claim(s) 1-4, 9-12 and 25-27 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are SEOK and AHMED.
SEOK discloses an in-memory-computing SRAM macro based on capacitive-coupling computing (C3) (which is referred to herein as “C3SRAM”) is provided. In some embodiments, a C3SRAM macro can support array-level fully parallel computation, multi-bit outputs, and configurable multi-bit inputs. The macro can include circuits embedded in bitcells and peripherals to perform hardware acceleration for neural networks with binarized weights and activations in some embodiments. In some embodiments, the macro utilizes analog-mixed-signal capacitive-coupling computing to evaluate the main computations of binary neural networks, binary-multiply-and-accumulate operations. Without needing to access the stored weights by individual row, the macro can assert all of its rows simultaneously and form an analog voltage at the read bitline node through capacitive voltage division, in some embodiments. With one analog-to-digital converter (ADC) per column, the macro cab realizes fully parallel vector-matrix multiplication in a single cycle in accordance with some embodiments.
AHMED discloses a memory cell including a set of active regions that overlay a set of gate regions to form a pair of cross-coupled inverters. A first active region extends along a first axis. A first gate region extends transversely to the first active region and overlays the first active region to form a first transistor of the pair of cross-coupled inverters. A second gate region extends transversely to the first active region and overlays the first active region to form a second transistor of the pair of cross-coupled inverters. A second active region extends along a second axis and overlays the first gate region to form a third transistor of the pair of cross-coupled inverters. A fourth active region extending along a third axis and overlays a gate region to form a transistor of a read port.
 
Re: Independent Claim 1 (and dependent claim(s) 2-12), there is no teaching or suggestion in the prior art of record to provide:
A bitcell, comprising: 
a write driver;
a first switch coupled between the bit node and the output node, the first switch being configured to switch on and off responsive to the write driver; 
a second switch coupled between the complement bit node and the output node, the second switch being configured to switch on and off responsive to the write driver, and wherein the first switch and the second switch are 

Re: Independent Claim 13-25, these claims were previously allowed. See office action dated 03/30/2022.

Re: Independent Claim 25 (and dependent claim(s) 26-29), there is no teaching or suggestion in the prior art of record to provide:
A memory, comprising:
 a write driver configured to adjust a voltage of the read bit line to capacitively couple a voltage from the read bit line to a node selected from the bit node and the complement bit node responsive to a binary value to be written to the cross-coupled inverters.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov